Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 3-4 and 6-13 are pending and being acted upon in this Office Action. 

Rejection Withdrawn
The rejection of claims 1, 3-4 and 6-13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,363,214 is withdrawn in view of the terminal disclaimer filed June 3, 2022.

The rejection of claims 1, 3-4 and 6-13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,821,870 is withdrawn in view of the terminal disclaimer filed June 3, 2022.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Nathan S. Smith on July 14, 2022.

In the claims:
Claim 1, line 1, “preventing” has been changed to -- delaying --  
Claim 1, last line, “preventing” has been changed to -- delaying --  
Claim 7, line 2, “ocular conditions:” has been changed to -- group consisting of --  
Claim 7 line 3, “non- proliferative” has been changed to -- non-proliferative --  
Claim 8, line 1, -- hyaluronic acid -- has been inserted after “polymeric”.  
Claim 9, line 4, “vehicle associated” has been changed to -- hyaluronic acid vehicle formulated --  
Claim 10, line 3, “vehicle associated” has been changed to -- hyaluronic acid vehicle formulated --  
Claim 11, line 4, “vehicle associated” has been changed to -- hyaluronic acid vehicle formulated --  
Claim 12, line 3, “vehicle associated” has been changed to -- hyaluronic acid vehicle formulated --  

Conclusion
Claims 1, 3-4 and 6-13 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644